Exhibit 99.3 UPDATE OF CHAPTER A (DESCRIPTION OF THE COMPANY'S BUSINESS)1 OF THE PERIODIC REPORT FOR 2009 ("THE PERIODIC REPORT") OF “BEZEQ” – THE ISRAEL TELECOMMUNICATION CORP. LTD. ("THE COMPANY") In this report, which contains an update of the chapter "Description of the Company’s Business" from the 2009 Periodic Report, the Company has included, concerning itself and with regard to the market, forward-looking information as defined in the Securities Law, 5728-1968 ("the Securities Law”). Such information includes, inter alia,forecasts, targets, assessments and estimates relating to future events or matters, the realization of which is not certain and is beyond the Company’s control. Forward-looking information in this report will usually be identified specifically, or by statements such as “the Company expects”, “the Company assesses”, “it is the Company’s intention”, and the like. Forward-looking information is not proven fact and relies only on the Company’s subjective assessment, based, inter alia, on a general analysis of the information available at the time of drafting of this report, including public announcements, studies and surveys, which contained no undertaking as to the correctness or completeness of the information in them, and which were not checked independently the Company for their correctness. The Company’s assessments vary from time to time, depending on circumstances. In addition, the occurrence and/or non-occurrence of the forward-looking information will be affected by factors that cannot be assessed in advance and are not within the Company’s control, including the risk factors that characterize its operations, the developments in the general environment, and the external factors and the regulation that affect the Company’s operations. 1. Description of General Development of Bezeq Group Operations For Section 1.1 – Group Activity and Description of its Business Development Regarding the chart describing the structure of holdings in the Company and the Company’s holdings in its subsidiaries and affiliates: for closing the transaction for sale of the core control of Ap.Sb.Ar. Holdings, Ltd. (“Ap.Sb.Ar.”) to B Communications, Ltd.2 ("B Communications"), see the update to Section 1.3.1(a) below. On purchase of shares in Walla! Communications Ltd. ("Walla") by Bezeq International, Ltd. ("Bezeq International") and a tender offer of Bezeq International to purchase additional shares in Walla, see the update to Section 4.14.1 below. 1 The update is pursuant to Article 39A of the Securities (Periodic and Immediate Reports) Regulations, 5730-1970, and includes material changes or innovations that have occurred in the Company's business in any matter which must be described in the Periodic Report. The update relates to the Company's periodic report for the year 2009, and relates to the section numbers in Chapter A (Description of the Company's Business) in that periodic report. 2 On March 16, 2010, 012 Smile Communications changed its name to B Communications Ltd. For Section 1.1.2 – Mergers and Acquisitions D.B.S. Satellite Services (1998) Ltd. ("DBS") – On June 23, 2010, the Company received a notice from Eurocom D.B.S. Ltd. ("Eurocom DBS"), a shareholder in DBS, stating that Eurocom DBS had entered into purchase agreements for all the holdings and rights of other shareholders in DBS,3 and that in accordance with the Articles of Association of DBS and the DBS shareholders agreement, it is proposing that the Company exercise its right of first refusal. Subsequently, the Company gave notice that it has decided not to exercise the right of first refusal, provided that the sale of the other holdings and rights as aforesaid is completed by no later than December 31, 2010, in view of the ruling of the Supreme Court on August 20, 2009 forbidding the Company from increasing its holdings in DBS beyond 50%. Bezeq International – On the purchase of "Yad 2" by Walla, see the update to Section 4.14.1 below. For Section 1.1.4 – Holdings in the Company The following are details of the rates of current holdings in the Company at June 30, 2010 and August 1, 2010, and also at full dilution (assuming exercise of all of the options allocated to Group employees). Shareholders Percentage of holdings June 30, 2010 June 30, 2010 at full dilution August 1, 2010 August 1, 2010 at full dilution B Communications (SP2), Ltd. % Amitim % The public % For Section 1.2 – Segments of Operation The operations of Walla are reported under the "Others" segment since its consolidation into the financial reports of Bezeq International. On this matter, see Note 5(b)(1) to the financial statements of the Company for the period ended June 30, 2010, which are included in this quarterly report. For Section 1.3 – Investments in the Company's Equity and Transactions in its Shares 1.3.1(a) - Transactions in Bezeq shares – sale of core control A. On April 14, 2010, the transaction was closed between Ap.Sb.Ar. and B Communications for the off-exchange sale of all the Company shares owned by Ap.Sb.Ar. – 814,211,545 ordinary shares of NIS 1 par value each, constituting on that date approximately 30.44% of the Company’s issued and paid up share capital. According to information provided to the Company, the transaction was closed after all preconditions to the agreement, including the regulatory approval required by law, were met. These include the following: 1. Approval of the Ministry of Communications for the transaction (including grant of control permits). The approval was made conditional on compliance with several conditions, whose principle points are that transactions for the purchase of end-user equipment between the Eurocom Group4 and Pelephone be considered extraordinary transactions pursuant to Section 270(4) of the Companies Law and requires, in addition to the internal approval process within Pelephone, an approval process in the Company; discussions of the matter by the Company’s Board of Directors must be documented in detailed, comprehensive minutes and submitted to the scrutiny of the Director General of the Ministry of Communications (these two conditions were applied also to DBS, with regard to purchase of satellite end-equipment, see Section 5.17.3 below); Eurocom Group will not transfer to Pelephone information relating to supplies of products and services to its competitors; an employee of Nokia Cellular Communications Ltd. may not serve as a director of Pelephone and an employee of Pelephone may not serve as a director of Nokia Cellular Communications, Ltd. 3 The other shareholders are Gilat D.B.S. Ltd., Lidan Investment Agencies (1994) Ltd. and Polar Communications Ltd. Subsequently, Eurocom DBS also gave notice of the execution of such an agreement with Mr. Yoav Harlap and his company Naniach Ltd. 4 In this regard, “Eurocom Group” means all of the corporations controlled, directly or indirectly, by Eurocom Holdings (1979) Ltd. and/or Eurocom Media-Net Holdings, Ltd. with the exception of the Company, Pelephone Communications Ltd., Bezeq International Ltd. and B.I.P. Communications Solutions LP, as well as the employees of Bezeq and the aforementioned corporations, who do not work in other companies in the Group. A - 2 2. Approval of the Antitrust Commissioner, which was made conditional on compliance with several conditions, mainly the imposition of a prohibition on Eurocom Group5 from involvement in the decision on commercial conditions that a cellular company purchasing handsets from Eurocom Cellular Communications, Ltd. offers to consumers in Israel, other than participation in their financing, and obliging Eurocom Group to sell its holdings in DBS. Until completion of this sale, Eurocom Group must transfer its shares in DBS to a Trustee who will act as owner of the shares and use its authority and/or rights to the best of its judgment for the benefit of DBS alone. 3. Approval of the Prime Minister and the Minister of Communications in accordance with the provisions of the Communications (Telecommunications and Broadcasts) Law, 5742-1982, and the provisions of the Communications (Telecommunications and Broadcasts) (Determination of an essential service provided by Bezeq, The Israel Telecommunication Corp. Ltd) Order, 5767-1997. Purchase of the shares in the Company was contracted through B Communications (SP2) Ltd., a private company, registered in Israel, wholly owned and controlled by B Communications (SP1) Ltd. which is wholly owned and controlled by B Communications, Ltd. which is an Israeli public company registered both on the Tel Aviv Stock Exchange and on NASDAQ. The controlling shareholder in B Communications is Internet Gold – Golden Lines, Ltd., which is owned and controlled by Eurocom Communications, Ltd. For additional information on the closing of the transaction and on those who have become interested parties in the Company as a result of the transaction, see the Supplementary Immediate Report on an Event or Matter not in the Ordinary Course of the Corporation’s Business, dated April 14, 2010, and the Immediate Report of the same date concerning the parties who have become interested parties in the Company by virtue of their holdings. B. On the matter of approval of transactions with the B Communications Group – After the transfer of control in the Company, the competent bodies of the Company approved various engagements of the Company and its subsidiaries6 with B Communications Group, including extraordinary transactions. Such transactions are approved from time to time in accordance with the needs of the Company and its subsidiaries, and are duly reported to the public. For Section 1.3.2 – Employee stock option plans A. Regarding the 2007 employee stock options plan, in light of the expectation that the exercise price of the options will fall below the nominal value of Company's share (NIS 1) as a consequence of adjusting the exercise price of the options for the distribution of a dividend – On March 18, 2010 the Board Of Directors of the Company gave its approval for the Company to convert part of the premium registered in the Company's books to share capital, in an amount equal to the difference between the nominal value of the share and the exercise price of the options that would be exercised in this plan, up to a total not exceeding NIS 22,469,081. Conversion of the premium to share capital will be recorded on the Company’s books against the actual exercise of options at the time of exercise. B. Regarding the stock options plan from November 2007 for managers and senior employees of the Group – On March 3, 2010, after publishing its financial statements for 2009, the Company published an updated outline of the securities offered to employees. 5 For this matter, “Eurocom Group” means all the corporations controlled, directly or indirectly, by Eurocom Holdings (1979) Ltd. and/or Eurocom Media-Net Holdings, Ltd., as well as and any person associated with these corporations, with the exception of the Company and companies in which the Company holds more than 50% of the shares. 6 Approval of engagements of the subsidiaries Pelephone Communications Ltd., Bezeq International Ltd. and Bezeq On Line Ltd. and of DBS. The approval in the Company is given after approval of the transactions by the competent bodies of those companies. A - 3 For Section 1.4 – Distribution of Dividends. For Section 1.4.2 – Distribution of a dividend On April 8, 2010 the Company’s General Meeting of shareholders resolved (following the recommendation of the Company’s Board of Directors from March 2, 2010) to distribute a cash dividend to the shareholders of the Company in the total sum of NIS 2,453 million, which were, at the determining date for the distribution (April 15, 2010) NIS 0.9170679 per share and 91.70679% of the Company’s issued and paid up capital. The dividend was paid on May 3, 2010. The distributable retained earnings at the date of the report – NIS 1,280 million (surpluses accumulated in the past two years). On August 2, 2010, the Board of Directors of the Company resolved to recommend to the general meeting of the shareholders of the Company that a cash dividend of NIS 1,280 million be distributed to the shareholders. For Section 1.5 – Financial Information Regarding Segments of Operation of Bezeq Group For Section 1.5.4 – Principal results and operational data A. Bezeq Fixed-line (the Company’s activity as domestic operator) (NIS millions except where stated otherwise) Q2 2010 Q1 2010 Q4 2009 Q3 2009 Q2 2009 Q1 2009 Revenue Operating profit Depreciation and amortization EBITDA (Earnings before interest, taxes, depreciation and amortization) Cash flow from operating activities Payments for investment in property, plant & equipment and intangible assets Proceeds from sale of property, plant & equipment and intangible assets 26 15 9 19 9 49 Number of active subscriber lines at end of period (in thousands) Average monthly revenue per line (NIS)* (ARPL) 81 80 82 83 81 81 No. of outgoing minutes (in millions) No. of incoming minutes (in millions) No. of ADSL subscribers at end of period (in thousands) Average monthly revenue per ADSL user (NIS) (ARPU) 75 75 72 72 69 68 * Not including revenue from data transmission and communication services, internet services, services to communication operators, contract work and others. A - 4 B. Pelephone (NIS millions except where stated otherwise) Q2 2010 Q1 2010 Q4 2009 Q3 2009 Q2 2009 Q1 2009 Revenue Operating profit Depreciation and amortization EBITDA (Earnings before interest, taxes, depreciation and amortization) Net profit Cash flow from operating activities 55 Payments for investment in property, plant & equipment and intangible assets 92 No. of subscribers at end of period (in thousands) Average monthly minutes of use (MOU) per subscriber (minutes) Average monthly revenue per subscriber (NIS) (ARPU) No. of 3G subscribers at end of period (in thousands) % Revenue from value added services and content, of revenues from cellular services (%) % C. Bezeq International (NIS millions except where stated otherwise) Q2 2010* Q1 2010 Q4 2009 Q3 2009 Q2 2009 Q1 2009 Revenue Operating profit 62 67 66 68 60 Depreciation and amortization 27 23 23 21 21 20 EBITDA (Earnings before interest, taxes, depreciation and amortization) 84 89 88 88 80 Net profit 46 49 51 56 44 Cash flow from operating activities 66 59 72 82 83 84 Payments for investment in property, plant & equipment and intangible assets** 33 37 39 33 26 21 * Second quarter results do not include the activities of Walla. However, they do include one-time profit generated from the consolidation of Walla's operations in the financial statements of Bezeq International. ** The item also includes long-term investments in assets. A - 5 D. DBS (NIS millions except where stated otherwise) Q2 2010 Q1 2010 Q4 2009 Q3 2009 Q2 2009 Q1 2009 Revenue Operating profit 7 59 63 61 59 66 Depreciation and amortization 68 64 63 59 56 57 EBITDA (Earnings before interest, taxes, depreciation and amortization) 75 Net profit (loss) ) (8
